Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

1.           After further consideration, Applicant’s arguments, see page 7, of the applicant’s argument submitted with After Final Amendment, filed on 02/04/2021, with respect to the rejection(s) of claim(s) 1-9 under Mitsubishi Heavy IND Printing (WO 2016/132576 A1), also see Mitsubishi 2018/0370061 A1, in view of Baggot et al, (2016/0121501)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamamura et al. (US 10,800,061 B2) in view of Baggot et al. (2016/021501). In this rejection, the reference to Mitsubishi 2018/0370061 A1 is eliminated. 
               It should be noted that Yamamura et al. (US 10,800,061 B2) claims priority of WO 2016/132576  which has been applied in rejection of the claims 1-9 in the Final Office action mailed on 10/05/2020. 

Claim Rejections - 35 USC § 103

      2.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


3.       Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamamura et al. (US 10,800,061 B2), hereinafter Yamamura, in view of Baggot et al. (2016/0121501), hereinafter Baggot. Regarding claim 1, Yamamura teaches an arrangement for cutting notches in box blanks (S, S0, S1, S2) fed through a cutting machine along a feeding direction (D), said arrangement comprising: feeding means arranged to feed box blanks along the feeding direction (D); at least a first (35, 40), a second (36, 41), and a third (37, 42) cutting devices arranged along the feeding direction (D), said first cutting device (35, 40) is arranged most upstream along the feeding direction and said third cutting device (37, 42) is arranged most downstream along the feeding direction (D), each of said first, second, and third cutting device comprising: a first wheel (35, 36, 37) arranged to rotate around a first axis extending substantially transverse to the feeding direction (D), said at least one first wheel is arranged on a first side of the box blanks; a second wheel (40, 41, 42) arranged to rotate around a second axis  extending substantially transverse to the feeding direction (D) parallel to the first axis, said second wheel is arranged in the same plane as the corresponding first wheel on opposite side of the box blank as the first .
            It should be noted that Yamamura discloses, “[i]n the slotter apparatus according to the present invention, the slotter head on which the slotter knife is mounted is connected to a driving device that individually drives and rotates. Therefore, it is possible to easily form the communication groove of a desired length by allowing the slotter head to be separately driven and rotated, and stopping the slotter head to which the unused slotter knife is attached.” See col. 3, lines 51-57 in Yamamura. Yamamura discloses that selectively at least one of the slotters 
      (first, second or third cutting devices) is stooped. See also col. 15, lines 19-30; and 
      col. 16, lines 10-19 in Yamamura. In this case, the slotter head (or cutting device) 
      which is unused or desired not to be used is individually stopped or deactivated. In 
     addition, since each cutting device is operated by a motor (M; Fig. 2), each motor 
     individually and selectively could be unplugged or deactivated so the respective 
     cutting device does not perform a cutting action. Conversely, each motor could be 
     activated or plugged so the respective cutting device does perform a cutting action.    
           Yamamura does not explicitly teach a fourth cutting device. However, the use of more than three cutting devices in a direction of feed of a material to a cutting apparatus is old and well known in the art such as taught by Baggot. Baggot teaches St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
            Regarding claim 2, Yamamura  teaches everything noted above including that the first and second wheel of each cutting device are powered by engines operated by the control unit.  See Fig. 2 and col. 13, lines 55-62 in Yamamura. 
            Regarding claim 3, Yamamura teaches everything noted above including that the cutting element is extending along a section of the first or second wheel such that the cutting is deactivated by arranging the wheel with the cutting element in a position where the cutting element is arranged facing away from the box blanks.  
            Regarding claim 4, Yamamura teaches everything noted above including that the arrangement in a first configuration is arranged to cut notches with a length along the feeding direction (D) smaller than what is appears to be a predetermined In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
            Regarding claim 5, Yamamura teaches everything noted above including that the arrangement in a second configuration is arranged to cut notches with a length along the feeding direction exceeding the predetermined length, and in that in said second configuration the first and second cutting device are arranged to cut a notch in the leading edge of the box blank and the third and fourth cutting device are arranged to cut a notch in the trailing edge of the box blank.  
            Regarding claim 6, Yamamura, as modified by Baggot, teaches everything noted above including that the arrangement in a third configuration the first and second cutting device are arranged to cut a notch in the leading edge of alternating box blank fed through the arrangement, and the third and fourth cutting device are configured to cut a notch in the trailing edge of alternating box blanks fed through the arrangement.  
            Regarding claim 7, Yamamura teaches everything noted above including that the control unit is arranged to control the feeding means to adapt the feeding speed of box blanks.  

             Regarding claim 9, Yamamura, as modified by Baggot, teaches everything noted above including one, or more, additional arrangements according to claim 1 to cut notches substantially parallel to the feeding direction (D) separated from each other. In addition, more cutting devices (more than four cutting devices) could be considered as an additional arrangement. It could be argued that Mitsubishi in view of Baggot does not explicitly teach additional arrangement. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form one or more additional arrangements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Response to Arguments

4.          Applicant’s argument that WO 2016/132576 (or Yamamura as applied to the rejection above) does not disclose drive devices 121, 122, and 123 are separately selectively activate to perform a notch cutting action or deactivate to abstain from a notch cutting action is not persuasive. As stated above, in fact Yamamura discloses, 
“[i]n the slotter apparatus according to the present invention, the slotter head on which the slotter knife is mounted is connected to a driving device that individually 
          Therefore, it is suggested that applicant amend the claims in a manner to overcome the prior art rejection. The amendment with regards to individually control each cutting device is old and well known in the art. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action. 

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. 

   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  February 10, 2021